DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al., U.S. Patent 5,964,318 in view of Discenzo et al., U.S. Patent 7,581,434.

As per claims 1 and 15, Boyle et al. disclose a system and process for automatic maintenance of lube oil quality (Summary), the system comprising:
 a storage tank (40) for storing a volume of fresh lube oil (FL);
 a lube oil reservoir (5) containing a volume of operational lube oil (EL);
 an oil disposal tank (32);
 a first controllable flow system (25, 26, 31) for transporting lube oil from the lube oil reservoir (5) to the oil disposal tank (32) (fig. 1);
 a second controllable flow system (43, 29, 25) for transporting fresh lube oil (FL) from the storage tank (40) to the lube oil reservoir (5);
 a level transmitter (20) configured to measure a level of lube oil within the lube oil reservoir (5);
 a sensor configured to measure engine lubricant quality of operational lube oil inside the lube oil reservoir (5); and
 a control system (30) configured to:
 	 activate and deactivate the first controllable flow system (37, 38, 36) based upon the quality of engine lubricant measured by the sensor (col. 4, lines 26-34); and
 	 activate and deactivate the second controllable flow system (43, 29, 25) based upon the level of lube oil (col. 5, lines 14-30) measured by the level transmitter (20).
	Boyle et al. do not disclose the sensor is an antioxidant sensor that determines the amount of remaining antioxidant that determines engine oil quality.  However, Discenzo et al. in their Intelligent Fluid Sensor for Machinery Diagnostics, Prognostics, and Control invention teach the use of a sensor (106) that in real-time determines a current state of fluid based on information from the fluid sensor.  This includes oxidation level and the additive state (col. 7, lines 36-47 and col. 8, lines 19-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the invention of Boyle et al. with an antioxidant sensor, as taught by Discenzo et al., for the purpose of estimating a future state of the oil (abstract). 

As per claim 2, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, disclose a lube oil circulation system configured to supply lube oil from the lube oil reservoir (5) to rotating equipment (2) [engine] and to return lube oil from the rotating equipment (2) to the lube oil reservoir (5), the return lube oil being depleted in antioxidant.  

As per claim 3, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, disclose the first controllable flow system comprises a control valve (26) disposed along flow lines (25, 31) fluidly connecting the lube oil reservoir (5) and the oil disposal tank (32).  

As per claim 4, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, disclose the first controllable flow system consists of a control valve (26) disposed along flow lines (25, 31) fluidly connecting the lube oil reservoir (5) and the oil disposal tank (32).

As per claims 5 and 17, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, disclose the second controllable flow system (43, 29, 25) comprises a pump (43) disposed along flow lines (25) fluidly connecting the storage tank (40) and the lube oil reservoir (5).

As per claim 6, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, disclose the second controllable flow system (43, 29, 25) consists of a pump (43) disposed along flow lines (25) fluidly connecting the storage tank (40) and the lube oil reservoir (5).

As per claims 8 and 16, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, disclose the control system (30) is configured to activate the first controllable flow system when the antioxidant concentration measured is below a concentration set point (col. 4, lines 26-34), thereby providing a flow of lube oil from the lube oil reservoir (5) to the oil disposal tank (32).

As per claims 9 and 17, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, disclose the control system (30) is configured to activate the second controllable flow system when the level of lube oil in the lube oil reservoir (5) decreases to a low level set point (col. 5, lines 14-30), thereby providing fresh lube oil from the storage tank (40) to the lube oil reservoir (5) and increasing a concentration of antioxidant within the lube oil reservoir (5).

As per claims 10 and 18, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, Discenzo et al. disclose the control system is configured to deactivate the first controllable flow system when the antioxidant concentration is above the concentration set point, thereby stopping the flow of lube oil from the lube oil reservoir (5) to the oil disposal tank (32).  Examiner interprets Discenzo et al. uses processor (108) and antioxidant sensor (106) to control stopping oil from flowing to the oil disposal tank.

As per claims 11 and 19, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, Discenzo et al. disclose the control system is configured to deactivate the second controllable flow system when the level of lube oil in the lube oil reservoir reaches a high level set point, thereby stopping a flow of fresh lube oil from the storage tank (40) to the lube oil reservoir (5) (Col. 8, lines 44-57).  Examiner interprets Discenzo et al. uses processor (108) and antioxidant sensor (106) to control stopping addition of fresh oil containing antioxidant.

As per claim 13, Boyle et al. and Discenzo et al. as set forth above, Boyle et al. as modified, Discenzo et al. disclose the control system (108) is configured to estimate a time at which the concentration of antioxidant in the lube oil reservoir (5) will fall below the concentration set point (col. 8, lines 44-57).




Allowable Subject Matter
Claims 7, 12, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a system for automatic maintenance of lube oil quality, the system comprising: a storage tank for storing a volume of fresh lube oil; a lube oil reservoir containing a volume of operational lube oil; an oil disposal tank; a first controllable flow system for transporting lube oil from the lube oil reservoir to the oil disposal tank; a second controllable flow system for transporting fresh lube oil from the storage tank to the lube oil reservoir; a level transmitter configured to measure a level of lube oil within the lube oil reservoir; an antioxidant sensor configured to measure a concentration of antioxidant level of operational lube oil inside the lube oil reservoir; and a control system configured to: activate and deactivate the first controllable flow system based upon the concentration of antioxidant measured by the antioxidant sensor; and activate and deactivate the second controllable flow system based upon the level of lube oil measured by the level transmitter;
a first processor configured to activate and deactivate the first controllable flow system based upon the concentration of antioxidant measured by the antioxidant sensor; and
a second processor configured to activate and deactivate the second controllable flow system based upon the level of lube oil measured by the level transmitter.
Or in the alternative:  wherein an inlet of the lube oil reservoir configured to receive fresh lube oil from the storage tank is located below a maximum oil level of the lube oil reservoir, and wherein an oil circulating line for an antioxidant sensor is placed near an opening of a drain line for transporting lube oil from the lube oil reservoir to the oil disposal tank.
Or in the alternative:  wherein the control system is further configured to automatically send or display a notification when an estimated volume of fresh lube oil remaining in the storage tank is less than a volume of oil required to fill the lube oil reservoir from the low level set point to the high level set point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.B/Examiner, Art Unit 3654                                              /MICHAEL R MANSEN/                                                                                         Supervisory Patent Examiner, Art Unit 3654